Rivera v St. Nicholas 184 Holding, LLC (2016 NY Slip Op 00120)





Rivera v St. Nicholas 184 Holding, LLC


2016 NY Slip Op 00120


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16624 150282/12

[*1] Hector Rivera, Plaintiff-Respondent,
vSt. Nicholas 184 Holding, LLC, et al., Defendants-Appellants.


Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for appellants.
Rosenberg, Minc, Falkoff & Wolff, LLP, New York (Jesse M. Minc of counsel), for respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered March 24, 2014, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff alleges that he was injured when, while attempting to repair a clothesline, he fell out the window, which was not equipped with window stops. Plaintiff testified that he fell when he deliberately stood on a garbage can and leaned out of the open window, placing his entire torso through it. Thus, plaintiff's testimony establishes that his own voluntary conduct was the proximate cause of his accident.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK